Citation Nr: 0713397	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-01 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which continued a 0 percent (non-
compensable) evaluation for hepatitis.

The veteran was scheduled for a May 2006 Travel Board hearing 
but did not appear.  Thus, his hearing request is considered 
withdrawn.  


FINDING OF FACT

The veteran has been assessed with infectious hepatitis, 
currently resolved, with no disability related to the 
hepatitis.  Objective medical evidence does not reflect 
symptomatology consistent with chronic liver disease; 
intermittent fatigue, malaise and anorexia; or incapacitating 
episodes as defined by applicable regulation.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hepatitis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.114, Diagnostic Code 7345 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an October 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA, in effect, asked 
the veteran to provide any evidence that pertains to his 
claim.  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO did provide notice 
regarding the disability rating in October 2003, and as the 
Board is denying the appellant's claim and there is no 
indication that any notice deficiency reasonably affects the 
outcome of this case, the Board finds that any VCAA notice 
deficiency is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records and a VA examination 
have been associated with the claims file.  VA has provided 
the veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  The record is complete 
and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not for 
consideration. 

The veteran's service-connected hepatitis has been assigned a 
0 percent evaluation under Diagnostic Code 7345 for chronic 
liver disease without cirrhosis (including hepatitis B, 
chronic active hepatitis, auto-immune hepatitis, 
hemochromatosis, drug- induced hepatitis, etc., but excluding 
bile duct disorders and hepatitis C).  38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2006).  Diagnostic Code 7345 assigns a 
0 percent evaluation for chronic liver disease which is 
nonsymptomatic. Id.  A 10 percent evaluation is assigned for 
chronic liver disease with intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration or at 
least 1 week, but less than 2 weeks, during the past 12-month 
period. Id.  A 20 percent evaluation is assigned with daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes having a total 
duration of at least 2 weeks, but less than 4 weeks, during 
the past 12-month period. Id.  A 40 percent evaluation is 
assigned with daily fatigue, malaise, and anorexia, with 
minor weight loss and hepatomegaly, or; incapacitating 
episodes having a total duration of at least 4 weeks, but 
less than 6 weeks, during the past 12-month period. Id.  A 60 
percent evaluation is assigned with daily fatigue, malaise, 
and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 month period. Id.  A 100 percent 
evaluation is assigned for chronic liver disease with near-
constant debilitating symptoms. Id.

The Notes following the revised Diagnostic Code 7345 provide 
as follows: Note (1) evaluate sequelae, such as cirrhosis or 
malignancy of the liver, under an appropriate diagnostic 
code, but do not use the same signs and symptoms as the basis 
for evaluation under Diagnostic Code 7354 and under a 
diagnostic code for sequelae. (See 38 C.F.R. § 4.14); Note 
(2) for purposes of evaluating conditions under Diagnostic 
Code 7345, ''incapacitating episode'' means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician; and Note (3) hepatitis B infection 
must be confirmed by serologic testing in order to evaluate 
it under Diagnostic Code 7345. Id.

Service medical records indicate that the veteran was treated 
for infectious hepatitis with jaundice between December 1951 
and April 1952.

Post-service, the medical evidence of record consists of a 
November 2003 VA examination.  During examination, the 
veteran reported that after getting out of the military, he 
was fine.  He stated that he occasionally experienced some 
fatigue or weakness.  He denied any vomiting, hematemesis, or 
melena.  The veteran stated that he was not receiving any 
treatment for hepatitis at that time.  He gave no history of 
weight loss or weight gain.  Physical examination shows that 
the veteran was 5 feet 8 inches, and 180 pounds.  He was 
described as well nourished.  Examination of the abdomen 
revealed a soft abdomen with bowel sounds present.  There was 
no organomegaly or tenderness.  The veteran was diagnosed 
with infectious hepatitis, currently resolved.  The examiner 
stated, with regard to the veteran's current level of 
disability, that he had no disability related to the 
hepatitis incurred in the military.  A hepatitis order set 
was requested and apparently testing for the hepatitis C 
virus was conducted; however, a handwritten notation in the 
record indicates that the veteran failed to report for 
hepatitis A and B testing.  Thus, the type of hepatitis was 
reported to be unknown although the examiner noted that it 
was not hepatitis C.  The examiner concluded that there did 
not appear to be any residuals of the hepatitis.

The veteran's hepatitis is shown to be nonsymptomatic.  A 10 
percent rating under Diagnostic Code 7345 requires evidence 
of intermittent fatigue, malaise and anorexia.  Although the 
veteran reported that he occasionally experienced some 
fatigue or weakness, this symptomatology has not been 
objectively confirmed as a residual of the veteran's 
inservice infectious hepatitis.  Further, the record contains 
no diagnosis of anorexia, and on most recent examination, the 
veteran was described as well-nourished and gave no history 
of anorexia.  The veteran did not report any history of 
weight gain or loss.  Alternately, a 10 percent evaluation is 
assignable with evidence of incapacitating episodes having a 
total duration of at least one week, but less than two weeks, 
during the previous 12 months.  The record, however, does not 
contain any objective evidence of a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  Further, the veteran on most recent VA 
examination denied any current treatment for hepatitis, and 
the examiner stated that the infectious hepatitis was 
resolved without any apparent residuals.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

C. Conclusion

The preponderance of the evidence is against the claim for an 
increased (compensable) rating for the veteran's service-
connected hepatitis.  The appeal is accordingly denied.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


ORDER

An increased (compensable) evaluation for hepatitis is 
denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


